                                      
EXHIBIT 10.76
AUTOBYTEL INC.
 
 
SEVERANCE BENEFITS AGREEMENT
 


 
This Severance Benefits Agreement (“Agreement”) entered into effective as of
September 17, 2010 (“Effective Date”) between Autobytel Inc., a Delaware
corporation (“Autobytel” or “Company”) and William Ferriolo (“Employee”).
 
Background
 
Autobytel has determined that it is in its best interests to provide Employee
with comfort regarding Employee’s position with the Company to encourage
Employee’s continued employment with, and dedication to the business of,
Autobytel.
 
In consideration of the foregoing and other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows.
 
1. Definitions.  For purposes of this Agreement, the terms below that begin with
initial capital letters within this Agreement shall have the specially defined
meanings set forth below (unless the context clearly indicates a different
meaning).
 
(a) “409A Suspension Period” shall have the meaning set forth in Section 3.
 
(b) “Arbitration Agreement” means that certain Mutual Agreement to Arbitrate
dated as of September 17, 2010 by and between Autobytel and Employee.
 
(c) “Benefits” means all Company medical, dental, vision, life and disability
plans in which Employee participates.
 
(d) “Cause” shall mean the termination of the Employee’s employment by Company
as a result of any one or more of the following:
 
(i) any conviction of, or pleading of nolo contendre by, the Employee for any
felony;
 
(ii) any willful misconduct of the Employee which has a materially injurious
effect on the business or reputation of the Company;
 
(iii) the gross dishonesty of the Employee in any way that adversely affects the
Company;
 
(iv) Employee's breach of that certain Confidentiality and Non-Compete Agreement
entered into by Employee and Company on or about the date hereof (the
"Non-Compete Agreement"); or
 
(v) a material failure to consistently discharge Employee’s employment duties to
the Company which failure continues for thirty (30) days following written
 


 
 

--------------------------------------------------------------------------------

 


 notice from the Company detailing the area or areas of such failure, other than
such failure resulting from Employee’s Disability.
 
For purposes of this definition of Cause, no act or failure to act, on the part
of the Employee, shall be considered “willful” if it is done, or omitted to be
done, by the Employee in good faith or with reasonable belief that Employee’s
action or omission was in the best interest of the Company.  Employee shall have
the opportunity to cure (to the reasonable satisfaction of the Company) any
material failure under clause (iv) above within thirty (30) days of the
Employee’s receipt of a written notice from the Company finding that, in the
good faith opinion of the Company, the Employee is guilty of acts or omissions
constituting “Cause.”
 
(e) “Change of Control” shall mean any of the following events:
 
(i)         When any “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof (including a “group” as defined
in Section 13(d) of the Exchange Act, but excluding the Company, any Subsidiary
or any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee)), directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.
 
 
(ii)         When the individuals who, as of the Date of Grant of this option
award, constitute the Board (“Incumbent Board”), cease for any reason to
constitute at least a majority of the Board; provided however, that any
individual becoming a director subsequent to such date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall,
for purposes of this section, be counted as a member of the Incumbent Board in
determining whether the Incumbent Board constitutes a majority of the Board.
 
 
(iii)         Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination:
 
 
(1)  all or substantially all of the individuals and entities who were the
beneficial owners of the then outstanding shares of common stock of the Company
and the beneficial owners of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then outstanding
shares of common stock and the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors,
respectively, as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly or through one or more
subsidiaries); and


 
2

--------------------------------------------------------------------------------

 


 
 
(2)  no person (excluding any employee benefit plan or related trust of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of such corporation except to
the extent that such ownership existed prior to the Business Combination.
 
 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(f) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended, and the rules and regulations promulgated thereunder.
 
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
 
(h) “Company” means Autobytel, and upon any assignment to and assumption of this
Agreement by any Successor Company, shall mean such Successor Company.
 
(i) “Disability” shall mean the inability of the Employee to perform Employee’s
duties to the Company on account of physical or mental illness or incapacity for
a period of ninety (90) consecutive calendar days, or for a period of one
hundred twenty (120) calendar days, whether or not consecutive, during any three
hundred sixty-five (365) day period.
 
(j) “Employee’s Position” means Employee’s position as the Vice President,
CyberVentures division of the Company.
 
(k) “Employee’s Primary Location” means Autobytel’s office located at 12950
Racetrack Rd., Tampa, Florida 33626.
 
(l) “Good Reason” means any act, decision or omission by the Company that: (A)
materially modifies, reduces, changes, or restricts Employee’s salary as in
existence as of the date hereof or as of the date prior to any such change,
whichever is more beneficial for Employee at the time of the act, decision, or
omission by the Company; (B) materially modifies, reduces, changes, or restricts
the Employee’s Benefits as a whole as in existence as of the date hereof or as
of the date prior to any such change, whichever are more beneficial for Employee
at the time of the act, decision, or omission by the Company, but excluding any
of the foregoing resulting from Company-wide modifications, reductions, changes,
or restrictions that are generally applicable to all Company employees; (C)
materially modifies, reduces, changes, or restricts the Employee’s authority,
duties, or responsibilities commensurate with the Employee’s Position but
excluding the effects of any reductions in force other than the Employee’s own
termination; (D) relocates the Employee place of employment without Employee’s
consent from Employee’s Primary Location to any other location in excess of a
fifty (50) mile radius from the Employee’s Primary Location or requires any such
relocation as a condition to continued employment by Company; (E) constitutes a
failure or refusal by any Company Successor to assume  this Agreement; or (F)
involves or results in any material failure by the Company to comply with any
provision of this Agreement, other than an isolated, insubstantial
 


 
3

--------------------------------------------------------------------------------

 
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of written notice thereof given by the
Employee.  Notwithstanding the foregoing, no event shall constitute “Good
Reason” unless (i) the Employee first provides written notice to the Company
within ninety (90) days of the event(s) alleged to constitute good reason, with
such notice specifying the grounds that are alleged to constitute good reason,
and (ii) the Company fails to cure such a material breach to the reasonable
satisfaction of the Employee within thirty (30) days after Company’s receipt of
such written notice.
 
(m)  “Separation from Service” or “Separates from Service” shall mean Employee’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h).  Employee shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Employee and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Employee will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed by Employee (whether as an employee or independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if Employee has been providing services to the Company
for less than thirty six (36) months).  If Employee is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
Employee and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six months, or if longer, so long as
Employee retains a right to reemployment with the Company under an applicable
statute or by contract.  If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds six months and Employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such six-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that Employee will return to perform services for the Company.  For
purposes of determining whether Employee has incurred a Separation from Service,
the Company shall include the Company and any entity that would be considered a
single employer with the Company under Code Section 414(b) or 414(c).
 
(n) “Severance Period” shall equal one month per full month Employee is employed
by the Company up to six (6) months, at which time the Severance Period shall at
the time of any termination be the number of months equal to the difference
between (i) thirty-six (36) months and (ii) the number of full months Employee
has been employed by the Company up to the date of termination (e.g., if
Employee has been employed by Company for twelve full months as of the date of
termination, the Severance Period is twenty-four months).
 
(o) Successor Company” means any successor to Autobytel or its assets by reason
of any Change of Control.
 
(p) “Termination Without Cause” means termination of Employee’s employment with
the Company (i) by the Company (a) for any reason other than (1) death, (2)
 


 
4

--------------------------------------------------------------------------------

 


 Disability or (3) those reasons expressly set forth in the definition of
“Cause”, (b) for no reason at all, or (c) in connection with or as a result of a
Change of Control; or (ii) by Employee for Good Reason within ninety (90) days
following the initial existence of the event or events that constitute Good
Reason; provided, however, that a termination of Employee’s employment with the
Company in connection with a Change of Control shall not constitute a
Termination Without Cause if Employee is offered employment with the Successor
Company under terms and conditions, including position, salary and other
compensation, and benefits, that would not provide Employee the right to
terminate Employee’s employment for Good Reason.
 
2. Severance Benefits and Conditions.
 
(a)   In the event of (i) Termination Without Cause by the Company, or (ii) the
termination of Employee’s employment with the Company by Employee for Good
Reason within 30 days of the earlier of (i) the expiration of the Company’s
30-day right to cure as set forth in the definition of Good Reason, or (ii) the
Company’s notice to Employee that it will not cure the event giving rise to such
termination for Good Reason, Employee shall receive upon such termination (A) a
lump sum amount equal to the number of months constituting the Severance Period
at the time of termination times the Employee’s monthly base salary (determined
as the Employee’s highest monthly base salary paid to Employee while employed by
the Company; base salary does not include any bonus or other incentive payments
or compensation); (B) subject to Section 2(b) below, continuation of all
Benefits for Employee and, if applicable, Employee’s eligible dependents during
the Severance Period at the time they would have been provided or paid had the
Employee remained an employee of Company during the Severance Period and at the
levels provided prior to the event giving rise to a termination; (C) any amounts
due and owing to Employee as of the termination date with respect to any base
salary, bonus or commissions; and (D) any other payments required by applicable
law (including payments with respect to accrued and unused vacation, personal,
sick and other days), subject, in each case, to withholding for applicable
taxes.
 
(b)   (i) With respect to Benefits that are eligible for continuation coverage
under COBRA, in the event the Company is unable to continue Employee’s and
Employee’s eligible dependents (assuming such dependents were covered by
Autobytel at the time of termination), participation under the Company’s then
existing insurance policies for such Benefits Employee may elect to obtain
coverage for such Benefits either by (1) electing COBRA continuation benefits
for Employee and Employee’s eligible dependents; (2) obtaining individual
coverage for Employee and Employee’s eligible dependents (if Employee and
Employee’s eligible dependents qualify for individual coverage); or (3) electing
coverage as eligible dependents under another person’s group coverage (if
Employee and Employee’s eligible dependents qualify for such dependent
coverage), or any combination of the foregoing alternatives. Employee may also
initially elect COBRA continuation benefits and later change to individual
coverage or dependent coverage for Employee or any eligible dependent of
Employee, but Employee understands that if continuation of Benefits under COBRA
is not initially selected by Employee or is later terminated by Employee,
Employee will not be able to return to continuation coverage under COBRA. The
Company shall pay directly or reimburse to Employee the monthly premiums for the
benefits or coverage selected by Employee, with such payment or reimbursement
not to exceed the monthly premiums the Company would pay
 


 
5

--------------------------------------------------------------------------------

 


 assuming Employee elected continuation of benefits under COBRA.  The Company’s
obligation to pay or reimburse for the Benefits covered by this Section 2(b)(i)
shall terminate upon the earlier of (i) the end of the Severance Period; and
(ii) Employee’s employment by an employer that provides Employee and Employee’s
eligible dependents with group coverage substantially similar to such Benefits
as provided to Employee and Employee’s eligible dependents at the time of the
termination of Employee’s employment with the Company, provided that Employee
and Employee’s eligible dependents are eligible for participation in such group
coverage.
 
(ii) With respect to Benefits that are not eligible for continuation coverage
under COBRA, in the event the Company is unable to continue Employee’s
participation under the Company’s then existing insurance policies for such
Benefits, Employee may elect to obtain coverage for such Benefits either by (1)
obtaining individual coverage for Employee (if Employee qualifies for individual
coverage); or (2) electing coverage as an eligible dependent under another
person’s group coverage (if Employee qualifies for such dependent coverage), or
any combination of the foregoing alternatives. The Company shall pay directly or
reimburse to Employee the monthly premiums for the benefits or coverage selected
by Employee, with such payment or reimbursement not to exceed the monthly
premiums the Company paid for such Benefits at the time of termination of
Employee’s employment with the Company.  The Company’s obligation to pay or
reimburse for the Benefits covered by this Section 2(b)(ii) shall terminate upon
the earlier of (i) the end of the Severance Period; and (ii) Employee’s
employment by an employer that provides Employee with group coverage
substantially similar to such Benefits as provided to Employee at the time of
the termination of Employee’s employment with the Company, provided that
Employee is eligible for participation in such group coverage. Employee
acknowledges and agrees that the Company shall not be obligated to provide any
Benefits covered by this Section 2(b)(ii) for Employee if Employee does not
qualify for coverage under the Company’s existing insurance policies for such
Benefits, for individual coverage, or for dependent coverage.
 
(c)           In addition to the payments and benefits set forth above, the
Company shall make available to Employee career transition services during the
Severance Period at Right Management or an equivalent provider selected by the
Company.
 
             (d)           All payments under this Section 2 that (i) arise as a
result of a termination of Employee’s employment shall be made to Employee
concurrently with any termination by the Company or within 2 business days of
any termination by Employee; and (ii) arise other than by reason of a
termination of Employee’s employment shall be made upon the occurrence of the
applicable event giving rise to the payment. In any case, all payments that have
arisen shall be made no later than two and one-half months after the end of the
calendar year in which Employee’s Separation from Service occurs.
 
(e)           The amounts and benefits required by Section 2(a) shall be
provided only if the Employee has executed and delivered to the Company (and not
revoked) a release in favor of the Company (which release shall be substantially
in the form attached as Exhibit A). Other than the payments and benefits
provided for in this Section 2, Employee shall not be entitled to any additional
amounts from the Company resulting from a termination of Employee’s employment
with the Company.  Company's obligation to pay the amounts and
 


 
6

--------------------------------------------------------------------------------

 


provide the benefits required by Section 2(a) shall be conditioned on Employee's
continuing compliance with the terms and conditions set forth in the Non-Compete
Agreement.
 
3. Taxes.  All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, and except as
otherwise specifically provided elsewhere in this Agreement, Employee is solely
responsible and liable for the satisfaction of any federal, state, province or
local taxes that may arise with respect to this Agreement (including any taxes
arising under Section 409A of the Code).  Neither the Company nor any of its
employees, Employees, directors, or service providers shall have any obligation
whatsoever to pay such taxes, to prevent Employee from incurring them, or to
mitigate or protect Employee from any such tax liabilities.  Notwithstanding
anything in this Agreement to the contrary, if any amounts that become due under
this Agreement on account of Employee’s termination of employment constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, payment of such amounts shall not commence until Employee incurs a
Separation from Service.  If, at the time of Employee’s Separation from Service
under this Agreement, Employee is a “specified employee” (within the meaning of
Section 409A of the Code), any amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that become payable
to Employee on account of Employee’s Separation from Service (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
the end of the sixth calendar month beginning after Employee’s Separation from
Service (“409A Suspension Period”).  Within 14 calendar days after the end of
the 409A Suspension Period, Employee shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence.  Thereafter,
Employee shall receive any remaining benefits as if there had not been an
earlier delay.
 
4. Arbitration and Equitable Relief.  Any controversy or claim arising out of,
or related to, this Agreement, or the breach thereof, shall be governed by the
terms of the Arbitration Agreement, which is incorporated herein by reference.
 
5. Entire Agreement.  All oral or written agreements or representations express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement.  This Agreement contains the entire understanding between the
parties hereto and supersedes any prior employment or change-in-control
protective agreement between the Company or any predecessor and Employee, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Employee of a kind elsewhere provided.  No provision of
this Agreement shall be interpreted to mean that Employee is subject to
receiving fewer benefits than those available to Employee without reference to
this Agreement.  The Parties acknowledge and agree that the Prior Severance
Benefits Agreement has expired and has no further force or effect.
 
6. Notices. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing.  Such notice shall be personally served, sent by fax or cable, or
sent prepaid by either registered or certified mail with return receipt
requested or Federal Express and shall be deemed given (i) if personally served
or by Federal Express, when delivered to the person to whom such notice is
addressed,
 


 
7

--------------------------------------------------------------------------------

 


 (ii) if given by fax or cable, when sent, or (iii) if given by mail, two (2)
business days following deposit in the United States mail.  Any notice given by
fax or cable shall be confirmed in writing, by overnight mail or Federal Express
within forty-eight (48) hours after being sent.  Such notices shall be addressed
to the party to whom such notice is to be given at the party’s address set forth
below or as such party shall otherwise direct.
 
If to the Company:
 
Autobytel Inc.
18872 MacArthur Boulevard, Suite 200
Irvine, California, 92612-1400
Facsimile:  (949) 862-1323
Attn:  Chief Legal Officer or comparable title


If to the Employee:
 
 To Employee’s latest home address on file with the Company


7. No Waiver.  No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.
 
8. Amendment to this Agreement.  No modification, waiver, amendment, discharge
or change of this letter, shall be valid unless the same is in writing and
signed by the party against whom enforcement of such modification, waiver
amendment, discharge, or change is or may be sought.
 
9. Non-Disclosure.  Unless required by law or to enforce this Agreement, the
parties hereto shall not disclose the existence of this Agreement or the
underlying terms to any third party, other than their representatives who have a
need to know such matters or to any potential Successor Company.
 
10. Enforceability; Severability.  If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
 
11. Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Florida without giving effect to such State’s
choice of law rules.  This Agreement is deemed to be entered into entirely in
the State of Florida.  This Agreement shall not be strictly construed for or
against either party.
 


 
8

--------------------------------------------------------------------------------

 




 
12. No Third Party Beneficiaries.  Except as otherwise set forth in this
Agreement, nothing contained in this Agreement is intended nor shall be
construed to create rights running to the benefit of third parties.
 
13. Successors of the Company.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company, including any Successor Company.  This
Agreement shall be assignable by the Company in the event of a merger or similar
transaction in which the Company is not the surviving entity, or a sale of all
or substantially all of the Company’s assets.
 
14. Rights Cumulative.  The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time.  No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.
 
15. No Right or Obligation of Employment.  Employee acknowledges and agrees that
nothing in this letter shall confer upon Employee any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with Employee’s right or the Company’s right to terminate Employee’s employment
at any time, with or without Cause.
 
16. Interpretation.  Every provision of this Agreement is the result of full
negotiations between the parties, both of whom have either been represented by
counsel throughout or otherwise been given an opportunity to seek the aid of
counsel.  Each party hereto further agrees and acknowledges that it is
sophisticated in legal affairs and has reviewed this Agreement in
detail.  Accordingly, no provision of this Agreement shall be construed in favor
of or against any of the parties hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof. Captions and
headings of sections contained in this Agreement are for convenience only and
shall not control the meaning, effect, or construction of this Agreement. Time
periods used in this Agreement shall mean calendar periods unless otherwise
expressly indicated.
 
17. Legal and Tax Advice.  Employee acknowledges that: (i) the Company has
encouraged Employee to consult with an attorney and/or tax advisor of Employee’s
choosing (and at Employee’s own cost and expense) in connection with this
Agreement, and (ii) Employee is not relying upon the Company for, and the
Company has not provided, legal or tax advice to Employee in connection with
this Agreement.  It is the responsibility of Employee to seek independent tax
and legal advice with regard to the tax treatment of this Agreement and the
payments and benefits that may be made or provided under this Agreement and any
other related matters. Employee acknowledges that Employee has had a reasonable
opportunity to seek and consider advice from Employee’s counsel and tax
advisors.
 
18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
 


 
9

--------------------------------------------------------------------------------

 


 instrument.  The parties agree that facsimile copies of signatures shall be
deemed originals for all purposes hereof and that a party may produce such
copies, without the need to produce original signatures, to prove the existence
of this Agreement in any proceeding brought hereunder.
 


 
IN WITNESS WHEREOF, the Company and Employee have executed and entered into this
Agreement effective as of the date first shown above. 
 
    AUTOBYTEL INC.




    By:/s/ Glenn E.
Fuller                                                                            
    Glenn E. Fuller
                         Executive Vice President, Chief Legal
                         and Administrative Officer and Secretary
 
 





       EMPLOYEE



 
/s/ William
Ferriolo                                                                         
        William Ferriolo




 
10

--------------------------------------------------------------------------------

 


EXHIBIT A


SEPARATION AGREEMENT AND RELEASE


It is hereby agreed by and between you, William Ferriolo (for yourself, your
spouse, family, agents and attorneys) (jointly, “You”), and Autobytel Inc., its
predecessors, successors, affiliates, directors, Employees, shareholders,
fiduciaries, insurers, employees and agents (jointly, the “Company”), as
follows:


1. You acknowledge that your employment with the Company ended
effective September 17, 2010, that you will perform no further duties, functions
or services as an employee of the Company or any of its subsidiaries subsequent
to that date, and that you have resigned from all officer and director positions
you held with the Company or any of its subsidiaries effective as of such date..


2. You acknowledge and agree that you have received all vacation pay and other
compensation due you from the Company as a result of your employment with the
Company and your separation from employment, including, but not limited to, all
amounts required under your Severance Benefits Agreement with the Company dated
effective as of September 17, 2010 (“Severance Benefits Agreement”), other than
those amounts payable pursuant to Paragraph 3 below and those amounts or
benefits, if any, payable or to be provided after the date hereof pursuant to
the Severance Benefits Agreement if required by the terms thereof.  You
acknowledge and agree that the Company owes you no additional wages,
commissions, bonuses, vacation pay, severance pay, expenses, fees, or other
compensation or payments of any kind or nature, other than as provided in this
Separation Agreement and Release and those amounts and benefits, if any, payable
or to be provided after the date hereof pursuant to the Severance Benefits
Agreement if required by the terms thereof.  All benefits for which you are
eligible pursuant to the Severance Benefits Agreement will remain in effect for
the periods set forth therein.


3. In exchange for your promises in this Agreement and the Severance Benefits
Agreement, including the release of claims set forth below, if you sign and do
not revoke this Agreement, the Company will pay you all amounts due to you under
the Severance Benefits Agreement, minus legally required state and federal
payroll deductions.  The payment provided for in this paragraph will be made in
the time periods required by the Severance Benefits Agreement (except for
benefits that will be paid over time as provided therein) and, if no time is
specified, within 5 business days of the date of this Separation Agreement and
Release.


4. You represent and warrant that you have returned to the Company any and all
documents, software, equipment (including, but not limited to, computers and
computer-related items), and all other materials or other things in your
possession, custody, or control which are the property of the Company,
including, but not limited to, Company identification, keys, and the like,
wherever such items may have been located; as well as all copies (in whatever
form thereof) of all materials relating to your employment, or obtained or
created in the course of your employment with the Company.


 
1

--------------------------------------------------------------------------------

 




5. You hereby represent that, other than those materials you have returned to
the Company pursuant to Paragraph 4 of this Agreement, you have not copied or
caused to be copied, and have not printed-out or caused to be printed-out, any
software, computer disks, or other documents other than those documents
generally available to the public, or retained any other materials originating
with or belonging to the Company.  You further represent that you have not
retained in your possession, custody or control, any software, documents or
other materials in machine or other readable form, which are the property of the
Company, originated with the Company, or were obtained or created in the course
of or relate to your employment with the Company.


6. You shall keep confidential, and shall not hereafter use or disclose to any
person, firm, corporation, governmental agency, or other entity, in whole or in
part, at any time in the future, any trade secret, proprietary information, or
confidential information of the Company, including, but not limited to,
information relating to trade secrets, processes, methods, pricing strategies,
customer lists, marketing plans, product introductions, advertising or
promotional programs, sales, financial results, financial records and reports,
regulatory matters and compliance, and other confidential matters, except as
required by law and as necessary for compliance purposes.  These obligations are
in addition to the obligations set forth in confidentiality or non-disclosure
agreement between you and the Company, , including, without limitation, that
certain Employee Confidentiality and Non-Compete Agreement dated as of September
____, 2010, which shall remain binding on you.


7. You agree that you have not and will not at any time reveal to anyone,
including any former, present or future employee of the Company, the fact,
amount, or the terms of this Agreement, except to your immediate family, legal
counsel and financial advisor, or as required by law and as necessary for
compliance purposes.  The Company may disclose the terms of this Agreement and
file this Agreement as an exhibit to its public filings if it is required to due
so under applicable law, as necessary for compliance purposes or to potential
successors or assigns of the Company.


8. You agree that neither you nor anyone acting on your behalf or at your
direction will disparage, denigrate, defame, criticize, impugn or otherwise
damage or assail the reputation or integrity of the Company to any third party
and in particular to any current or former employee, officer, director,
contractor, supplier, customer, or client of the Company or prospective or
actual purchaser of the equity interests of the Company or its business or
assets.


9. In consideration for the payments provided for in Paragraph 3, you
unconditionally release and forever discharge the Company, and the Company’s
current, former, and future controlling shareholders, subsidiaries, affiliates,
related companies, predecessor companies, divisions, directors, trustees,
Employees, employees, agents, attorneys, successors, and assigns (and the
current, former, and future controlling shareholders, directors, trustees,
Employees, employees, agents, and attorneys of such subsidiaries, affiliates,
related companies, predecessor companies, and divisions) (referred to
collectively as “Releasees”), from any and all known and unknown claims,
demands, actions, suits, causes of action, obligations, damages and liabilities
of whatever kind or nature and regardless of whether the knowledge thereof would
have materially


 
2

--------------------------------------------------------------------------------

 


 affected your agreement to release the Company hereunder, that arise out of or
are related to (a) the Company’s failure to make any payments required under the
Severance Benefits Agreement (other than those amounts, if any, payable pursuant
to Section 2(a) of the Severance Benefits Agreement if required by the terms of
such section), and (b) those arising under the Age Discrimination in Employment
Act (“ADEA”).  The Release will not waive the Employee’s rights to
indemnification under the Company’s certificate of incorporation or by-laws or,
if applicable, any written agreement between the Company and the Employee, or
under applicable law.


With respect to the various rights and claims under the ADEA being waived by you
in this Agreement, you specifically acknowledge that you have read and
understand the provisions of paragraphs 13, 14, and 15 below before signing this
Agreement. This general release does not cover rights or claims under the ADEA
arising after you sign this Agreement.


10. You represent and warrant that you have not filed, and agree that you will
not file, or cause to be filed, any complaint, charge, claim or action involving
any claims you have released in the foregoing paragraph.  This promise not to
sue does not apply to claims for breach of this Agreement.  You agree and
acknowledge that if you break this promise not to sue, then you will be liable
for all consequential damages, including the legal expenses and fees incurred by
the Company or any of the Releasees, in defending such a claim.


11. The Company hereby represents and warrants that concurrently with your
execution and delivery of this Agreement, the Company has paid to you any and
all amounts under the Severance Benefits Agreement that are required to be paid
to you by the Company as of the date hereof, excluding, without limitation, any
amounts required to be paid under this Agreement and those amounts or benefits,
if any, payable or to be provided after the date hereof pursuant to the
Severance Benefits Agreement if and to the extent required by the terms thereof.


12. Excluded from this Agreement are any claims or rights that cannot be waived
by law, including the right to file a charge of discrimination with an
administrative agency.  You agree, however, to waive your right to any monetary
recovery in connection with such a charge.


13. You acknowledge that you have hereby been advised in writing to consult with
an attorney before you sign this Agreement.  You understand that you have
twenty-one (21) days within which to decide whether to sign this Agreement,
although you may sign this Agreement at any time within the twenty-one (21) day
period.  If you do sign it, you also understand that you will have an additional
7 days after you sign to change your mind and revoke the Agreement, in which
case a written notice of revocation must be delivered to the Company’s Chief
Legal Officer or comparable title, Autobytel Inc., 18872 MacArthur Blvd. Suite
200, Irvine, California 92612-1400, on or before the seventh (7th) day after
your execution of the Agreement.  You understand that the Agreement will not
become effective until after that seven (7) day period has passed.


14. You acknowledge that you are signing this Agreement knowingly and
voluntarily and intend to be bound legally by its terms.


 
3

--------------------------------------------------------------------------------

 




15. You hereby acknowledge that no promise or inducement has been offered to
you, except as expressly stated above and in the Severance Benefits Agreement,
and you are relying upon none.  This Agreement and the Severance Benefits
Agreement represent the entire agreement between you and the Company with
respect to the subject matter hereof, and supersede any other written or oral
understandings between the parties pertaining to the subject matter hereof and
may only be amended or modified with the prior written consent of you and the
Company.


16. You certify that you have not experienced a job-related illness or injury
for which you have not already filed a claim.


17. You agree to assist and cooperate (including, but not limited to, providing
information to the Company and/or testifying in a proceeding) in the
investigation and handling of any internal investigation, legislative matter, or
actual or threatened court action, arbitration, administrative proceeding, or
other claim involving any matter that arose during the period of your
employment.  You shall be reimbursed for reasonable expenses actually incurred
in the course of rendering such assistance and cooperation. Your agreement to
assist and cooperate shall not affect in any way the content of information or
testimony provided by you.


18. If any provision of this Agreement is held to be invalid, the remainder of
the Agreement, nevertheless, shall remain in full force and effect in all other
circumstances.


19. This Agreement does not constitute an admission that the Company or any
other Releasee has violated any law, rule, regulation, contractual right or any
other duty or obligation.


20. This Agreement is made and entered into in the State of Florida and shall in
all respects be interpreted, enforced, and governed under the law of that state,
without reference to conflict of law provisions thereof.  The language of all
parts in this Agreement shall be construed as a whole, according to fair
meaning, and not strictly for or against any party.


21. Employee acknowledges that: (i) the Company has encouraged Employee to
consult with an attorney and/or tax advisor of Employee’s choosing (and at
Employee’s own cost and expense) in connection with this Agreement, and (ii)
Employee is not relying upon the Company for, and the Company has not provided,
legal or tax advice to Employee in connection with this Agreement.  It is the
responsibility of Employee to seek independent tax and legal advice with regard
to the tax treatment of this Agreement and the payments and benefits that may be
made or provided under this Agreement and any other related matters. Employee
acknowledges that Employee has had a reasonable opportunity to seek and consider
advice from Employee’s counsel and tax advisors.










 
4

--------------------------------------------------------------------------------

 








PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES THE RELEASE OF CERTAIN CLAIMS.






Dated:_____________,
20__                            _____________________________________
                    [Employee  Name]






Dated:_____________, 20__                    Autobytel Inc.




By:__________________________________
[Officer’s Name]
[Title]






5